          Case 1:19-cv-02117-TJK Document 29 Filed 07/29/19 Page 1 of 4



JOSEPH H. HUNT
Assistant Attorney General
SCOTT G. STEWART
Deputy Assistant Attorney General
WILLIAM C. PEACHEY
Director
EREZ REUVENI
Assistant Director
Office of Immigration Litigation
U.S. Department of Justice, Civil Division
P.O. Box 868, Ben Franklin Station
Washington, DC 20044
Tel: (202) 307-4293
Email: Erez.R.Reuveni@usdoj.gov
PATRICK GLEN
Senior Litigation Counsel


                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


                                             )
 Capital Area Immigrants’ Rights             )
 Coalition, et al.,                          )
                                             )
               Plaintiffs,                   )
                                             )
 v.                                          )    Civil Action No. 1:19-cv-02117
                                             )
 William Barr, et al.,                       )
                                             )
               Defendants.                   )
                                             )


      DEFENDANTS’ RESPONSE TO KIDS IN NEED OF DEFENSE’S MOTION FOR
                  LEAVE TO FILE AN AMICUS CURIAE BRIEF

        Defendants hereby file the following response to Kids in Need of Defense’s (“KIND”)

Motion for Leave to File an Amicus Curiae Brief [ECF 19]. As KIND noted, the government does

not object to KIND’s filing of an amicus brief in this case. See ECF 19 at 3. However, the

government objects to KIND’s submission of new facts in an Administrative Procedure Act
          Case 1:19-cv-02117-TJK Document 29 Filed 07/29/19 Page 2 of 4



(“APA”) record review case. “It is black-letter administrative law that in an [APA] case, a

reviewing court should have before it neither more nor less information than did the agency when

it made its decision.” CTS Corp. v. EPA, 759 F.3d 52, 64 (D.C. Cir. 2014) (internal quotation

marks and citation omitted); cf. Children’s Hosp. Ass’n of Texas v. Azar, 300 F. Supp. 3d 190, 202

(D.D.C. 2018) (where summary judgment and preliminary injunction motions are consolidated,

and thus the only issues relate to the merits of the claim, extra-record evidence relating to

irreparable harm cannot be considered).

       KIND’s proposed amicus brief relies heavily on the assertions of Lisa Frydman to

supplement the administrative record about the conditions in Central America. See ECF 19-1 at

2-4. It is offered to provide “additional expertise and perspective on the unsuitability of expecting

children transiting Mexico or Guatemala to seek protection in those countries.” Id. at 1. Given

that this is a record review case, to the extent that KIND’s amicus brief attempts to provide extra-

record evidence to challenge the rule’s substance, rather than to support Plaintiffs’ irreparable

harm allegations, this Court should decline to consider it. See, e.g., Walter O. Boswell Mem. Hosp.

v. Heckler, 749 F.2d 788, 793 (D.C. Cir. 1984) (noting that the D.C. Circuit “struck the portion of

the amicus brief discussing” affidavits that were not part of the administrative record); IMS, PC v.

Alvarez, 129 F.3d 618, 624 (D.C. Cir. 1997) (citing Walter O. Boswell Mem. Hosp. for that

determination).

       In the alternative, because the parties have agreed to stay the preliminary injunction

briefing at this time, this Court need not rule on this matter at this time.
         Case 1:19-cv-02117-TJK Document 29 Filed 07/29/19 Page 3 of 4



                                    Respectfully submitted,

                                    JOSEPH H. HUNT
                                    Assistant Attorney General

                                    SCOTT G. STEWART
                                    Deputy Assistant Attorney General

                                    WILLIAM C. PEACHEY
                                    Director

                                 By: /s/ Erez Reuveni
                                    EREZ REUVENI
                                    Assistant Director
                                    Office of Immigration Litigation
                                    U.S. Department of Justice, Civil Division
                                    P.O. Box 868, Ben Franklin Station
                                    Washington, DC 20044
                                    Tel: (202) 307-4293
                                    Email: Erez.R.Reuveni@usdoj.gov

                                    PATRICK GLEN
                                    Senior Litigation Counsel

Dated: July 29, 2019                Attorneys for Defendants




                                       1
         Case 1:19-cv-02117-TJK Document 29 Filed 07/29/19 Page 4 of 4




                               CERTIFICATE OF SERVICE
       I hereby certify that on July 29, 2019, I electronically filed the foregoing document with
the Clerk of the Court for the United States Court of for the District of Columbia by using the
CM/ECF system. Counsel in the case are registered CM/ECF users and service will be
accomplished by the CM/ECF system.


                                By: /s/ Erez Reuveni
                                    EREZ REUVENI
                                    Assistant Director
                                    United States Department of Justice
                                    Civil Division




                                               2
